UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10157 Franklin Global Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 10/31/16 Item 1. Schedule of Investments. FRANKLIN GLOBAL TRUST Consolidated Statement of Investments, October 31, 2016 (unaudited) Franklin Emerging Market Debt Opportunities Fund Country/ Organization Warrants Value Warrants 1.4% a Central Bank of Nigeria, wts., 11/15/20 Nigeria 64,000 $ 4,480,000 a Government of Venezuela, Oil Value Recovery wts., 4/15/20 Venezuela 925,920 2,870,352 Total Warrants (Cost $29,514,666) 7,350,352 Principal Amount* Quasi -Sovereign and Corporate Bonds 33.1% Banks 7.2% b,c Astana Finance JSC, secured note, 144A, zero cpn., 12/22/24 Kazakhstan 136,566 1,366 b BGEO Group JSC, senior note, 144A, 6.00%, 7/26/23 Georgia 3,000,000 3,101,250 b Fidelity Bank PLC, senior note, 144A, 6.875%, 5/09/18 Nigeria 12,100,000 9,861,500 d International Bank of Azerbaijan OJSC, senior note, Reg S, 5.625%, 6/11/19 Azerbaijan 10,500,000 10,455,585 b National Savings Bank, senior note, 144A, 8.875%, 9/18/18 Sri Lanka 4,000,000 4,312,620 c,e,f Sphynx Capital Markets PCC (National Investment Bank of Ghana), PTN, zero cpn., 2/05/09 Ghana 8,000,000 9,309,119 37,041,440 Building Products 0.9% b St. Marys Cement Inc., senior bond, 144A, 5.75%, 1/28/27 Brazil 4,600,000 4,654,878 Chemicals 0.8% b Braskem Finance Ltd., senior note, 144A, 5.375%, 5/02/22 Brazil 4,200,000 4,290,027 Commercial Services & Supplies 0.9% d Red de Carreteras de Occidente Sapib de CV, senior secured bond, Reg S, 9.00%, 6/10/28 Mexico 90,000,000 MXN 4,817,552 Diversified Financial Services 3.6% b 01 Properties Finance PLC, senior note, 144A, 8.25%, 9/27/21 Russia 5,400,000 5,265,000 b Fideicomiso PA Costera, senior bond, 144A, 6.75%, 1/15/34 Colombia 2,000,000 1,986,430 g senior secured bond, B, 144A, Index Linked, 6.25%, 1/15/34 . Colombia 9,976,506,930 COP 3,127,219 b Rio Oil Finance Trust, senior secured bond, 144A, 9.25%, 7/06/24 Brazil 8,318,778 8,027,621 18,406,270 Diversified Telecommunication Services 3.0% d Empresa de Telecommunicaciones de Bogota SA, senior note, Reg S, 7.00%, 1/17/23 Colombia 27,200,000,000 COP 6,803,781 b MTN (Mauritius) Investments Ltd., 144A, 4.755%, 11/11/24 South Africa 7,500,000 7,094,438 d,e Oi SA, senior note, Reg S, 9.75%, 9/15/16 Brazil 26,100,000 BRL 1,499,638 15,397,857 Food & Staples Retailing 1.5% b JBS Investments GmbH, senior note, 144A, 7.25%, 4/03/24 Brazil 7,300,000 7,419,136 Industrial Conglomerates 1.0% b Yasar Holdings SA, senior note, 144A, 8.875%, 5/06/20 Turkey 5,000,000 5,301,700 Metals & Mining 2.7% b Ferrexpo Finance PLC, senior note, 144A, 10.375%, 4/07/19. Ukraine 8,000,000 8,086,160 d Vedanta Resources PLC, senior note, Reg S, 9.50%, 7/18/18 India 5,200,000 5,513,144 13,599,304 Quarterly Consolidated Statement of Investments | See Notes to Statements of Investments. | 1 FRANKLIN GLOBAL TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Emerging Market Debt Opportunities Fund (continued) Country/ Principal Organization Amount* Value Quasi-Sovereign and Corporate Bonds (continued) Municipal Bonds 4.4% d Bogota Distrito Capital, senior bond, Reg S, 9.75%, 7/26/28 Colombia 11,481,000,000 COP $ 4,055,842 Province of Salta Argentina, b senior secured note, 144A, 9.50%, 3/16/22 Argentina 2,912,400 3,162,867 d senior secured note, Reg S, 9.50%, 3/16/22 Argentina 4,086,421 4,437,853 b Provincia de Neuquen Argentina, senior secured bond, 144A, 8.625%, 5/12/28 Argentina 9,913,000 10,706,040 22,362,602 Oil, Gas & Consumable Fuels 3.3% b Georgian Oil and Gas Corp JSC, senior note, 144A, 6.75%, 4/26/21 Georgia 6,000,000 6,331,770 Petroleum Co. of Trinidad and Tobago Ltd., b senior bond, 144A, 6.00%, 5/08/22 Trinidad and Tobago 3,650,000 3,660,512 d senior bond, Reg S, 6.00%, 5/08/22 Trinidad and Tobago 1,300,000 1,303,744 d State Oil Co., Government of Azerbaijan, senior note, Reg S, 4.75%, 3/13/23 Azerbaijan 5,402,000 5,392,357 16,688,383 Road & Rail 1.3% b Kazakhstan Temir Zholy Finance BV, senior bond, 144A, 6.95%, 7/10/42 Kazakhstan 6,250,000 6,479,062 Specialty Retail 0.4% b,e,h Edcon Ltd., secured note, 144A, 9.50%, 3/01/18 South Africa 6,800,000 EUR 1,866,005 Textiles, Apparel & Luxury Goods 1.0% b Golden Legacy PT Ltd., senior note, 144A, 8.25%, 6/07/21 Indonesia 5,000,000 5,315,950 Wireless Telecommunication Services 1.1% b Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Colombia 5,100,000 5,342,250 Total Quasi-Sovereign and Corporate Bonds (Cost $179,612,274) 168,982,416 Loan Participations and Assignments 16.2% b Ardshininvestbank CJSC, senior note, 144A, 12.00%, 7/29/20 Armenia 6,620,000 6,389,624 d,e Credit Suisse First Boston International (City of Kyiv), secured bond, Reg S, 8.00%, 11/06/15 Ukraine 11,975,000 9,580,000 i,j Development Bank of South Africa Ltd. (Government of Angola), Tranche 2, senior note, FRN, 7.175%, 12/20/23 Angola 11,156,250 10,507,203 Tranche 3B, senior note, FRN, 7.175%, 12/20/23 Angola 10,500,000 9,889,133 i,j Ethiopian Railway Corp. (Republic of Ethiopia), FRN, 4.865%, 8/02/21 Ethiopia 9,300,000 8,540,452 d FBN Finance Co. BV (First Bank of Nigeria Ltd.), sub. note, Reg S, 8.00% to 7/23/19, FRN thereafter, 7/23/21 Nigeria 7,800,000 6,107,486 i,j Government of Iraq, Tranche A3, Sumitomo Corp. Loan, FRN, 0.563%, 1/01/28 Iraq 284,952,953 JPY 1,643,215 i,j Merrill Lynch & Co. Inc. (Government of Iraq), FRN, 0.563%, 1/01/28 Iraq 498,684,928 JPY 2,875,726 e,j NK Debt Corp., 144A, zero cpn., 3/12/20 North Korea 4,250,000 DEM — Reg S, zero cpn., 3/12/20 North Korea 2,000,000 CHF — Reg S, zero cpn., 3/12/20 North Korea 18,000,000 DEM — |2 FRANKLIN GLOBAL TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Emerging Market Debt Opportunities Fund (continued) Country/ Principal Organization Amount* Value Loan Participations and Assignments (continued) i,j Societe des Hydrocarbures du Tchad, Tranche 4, FRN, 7.626%, 12/30/22 Chad 17,000,000 $ 16,515,500 b SSB No. 1 PLC (OJSC State Savings Bank of Ukraine), senior note, 144A, 9.625%, 3/20/25 Ukraine 11,000,000 10,624,515 Total Loan Participations and Assignments (Cost $89,730,979) 82,672,854 Foreign Government and Agency Securities % Banque Centrale de Tunisie International Bond, senior bond, 4.30%, 8/02/30 Tunisia 610,000,000 JPY 4,530,577 senior bond, 4.20%, 3/17/31 Tunisia 680,000,000 JPY 5,163,656 d Federal Democratic Republic of Ethiopia, Reg S, 6.625%, 12/11/24 Ethiopia 1,800,000 1,707,579 e Government of Argentina, 11.75%, 5/20/11 Argentina 3,000,000 DEM 2,045,645 b Government of Armenia, 144A, 7.15%, 3/26/25 Armenia 4,500,000 4,771,282 i Government of Bosnia & Herzegovina, FRN, 0.625%, 12/11/17 Bosnia and Herzegovina 1,050,000 DEM 546,263 d senior bond, B, Reg S, FRN, 0.625%, 12/11/21. Bosnia and Herzegovina 16,106,750 DEM 7,615,714 b Government of Cameroon, senior note, 144A, 9.50%, 11/19/25 Cameroon 8,200,000 9,133,652 d Government of El Salvador, senior bond, Reg S, 7.65%, 6/15/35 . El Salvador 14,800,000 15,392,000 b Government of Gabon, 144A, 6.95%, 6/16/25 Gabon 8,700,000 8,063,856 Government of Ghana, 25.40%, 7/31/17 Ghana 11,250,000 GHS 2,857,867 23.00%, 8/21/17 Ghana 12,450,000 GHS 3,114,109 24.75%, 7/19/21 Ghana 8,000,000 GHS 2,287,950 b Government of Grenada, senior bond, 144A, 7.00%, 5/12/30 Grenada 10,964,085 6,085,067 d Government of Iraq, Reg S, 5.80%, 1/15/28 Iraq 18,000,000 14,556,510 Government of Jamaica, senior bond, 7.875%, 7/28/45 Jamaica 5,000,000 5,792,700 d Government of Mongolia, Reg S, 5.125%, 12/05/22 Mongolia 10,500,000 9,299,797 Government of Russia, 7.50%, 3/15/18. Russia 760,000,000 RUB 11,872,218 d Government of Seychelles, senior bond, Reg S, 7.00% to 1/01/18, 8.00% thereafter, 1/01/26 Seychelles 9,975,000 10,031,758 Government of South Africa, 8.00%, 12/21/18 South Africa 190,000,000 ZAR 14,162,992 Government of Turkey, 8.20%, 11/16/16 Turkey 52,040,000 TRY 16,813,479 Government of Uganda, 16.75%, 2/23/17 Uganda 5,334,500,000 UGX 1,558,068 10.75%, 2/22/18 Uganda 2,200,000,000 UGX 605,570 16.125%, 3/22/18 Uganda 4,420,000,000 UGX 1,280,546 14.625%, 11/01/18 Uganda 1,221,800,000 UGX 344,171 13.75%, 6/13/19 Uganda 10,310,000,000 UGX 2,830,669 d Government of Ukraine, senior bond, Reg S, zero cpn. to 5/31/21, FRN thereafter, 5/31/40 Ukraine 7,500,000 2,409,675 g Government of Uruguay, senior bond, Index Linked, 3.70%, 6/26/37 Uruguay 477,462,304 UYU 13,669,505 d Government of Venezuela, Reg S, 6.00%, 12/09/20 Venezuela 12,800,000 5,744,000 senior bond, Reg S, 7.65%, 4/21/25 Venezuela 9,000,000 3,926,250 International Finance Corp., senior note, 7.75%, 12/03/16 Supranational k 150,000,000 INR 2,250,913 senior note, 6.45%, 10/30/18 Supranational k 200,000,000 INR 3,020,091 Kenya Infrastructure Bond, 11.00%, 9/15/25 Kenya 776,100,000 KES 7,369,820 d Mestenio Ltd., secured note, Reg S, 8.50%, 1/02/20 Dominican Republic 2,080,000 2,212,600 |3 FRANKLIN GLOBAL TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Emerging Market Debt Opportunities Fund (continued) Country/ Principal Organization Amount* Value Foreign Government and Agency Securities (continued) g Mexican Udibonos, Index Linked, 4.50%, 12/04/25 Mexico 431,802 l MXN $ 2,565,868 Index Linked, 4.00%, 11/15/40 Mexico 1,648,100 l MXN 9,493,290 b Mozambique International Bond, senior note, 144A, 10.50%, 1/18/23 Mozambique 8,664,000 4,989,944 b Peruvian Government International Bond, senior bond, 144A, 6.35%, 8/12/28 Peru 4,600,000 PEN 1,407,982 b Republic of Suriname, senior note, 144A, 9.25%, 10/26/26 Suriname 2,500,000 2,637,500 Total Foreign Government and Agency Securities (Cost $251,596,644) 224,161,133 Shares Common Stocks (Cost $—) 0.0% c,m Astana Finance JSC, GDR, 144A Kazakhstan 193,625 — Units Private Limited Partnership Fund (Cost $4,600,000) 0.1% Diversified Financial Services 0.1% a,j,m,n Global Distressed Alpha Fund III LP Bermuda 4,424,861 711,571 Total Investments (Cost $555,054,563) 94.6% 483,878,326 Other Assets, less Liabilities 5.4% 27,482,220 Net Assets 100.0% . $ 511,360,546 |4 FRANKLIN GLOBAL TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Emerging Market Debt Opportunities Fund (continued) *The principal amount is stated in U.S. dollars unless otherwise indicated. a See Note 9 regarding investment in Alternative Strategies Ltd. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At October 31, 2016, the aggregate value of these securities was $169,497,223, representing 33.2% of net assets. c Security has been deemed illiquid because it may not be able to be sold within seven days. At October 31, 2016, the aggregate value of these securities was $9,310,485, representing 1.8% of net assets. d Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At October 31, 2016, the aggregate value of these securities was $132,862,865, representing 26.0% of net assets. e Defaulted security or security for which income has been deemed uncollectible. f Represents claims that have been filed with a Ghanaian court against National Investment Bank of Ghana. g Principal amount of security is adjusted for inflation. h At October 31, 2016, pursuant to the Fund’s policies and the requirements of applicable securities law, the Fund is restricted from trading this security at period end. i The coupon rate shown represents the rate at period end. j See Note 6 regarding restricted securities. k A supranational organization is an entity formed by two or more central governments through international treaties. l Principal amount is stated in Unidad de Inversion Units. m Non-income producing. n The Global Distressed Alpha Fund III LP is a fund focused on the purchase of and the recovery on private distressed commercial, sovereign and sovereign-related debt claims around the world, principally in Africa and Asia. At October 31, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro CITI Sell 4,600,000 $ 5,200,760 12/12/16 $ 142,019 $ — Euro MSCO Sell 4,000,000 4,537,263 12/12/16 138,358 — Euro RBCCM Sell 4,000,000 4,536,688 12/12/16 137,782 — Japanese Yen CITI Sell 500,000,000 4,934,860 12/12/16 159,225 — Japanese Yen MSCO Sell 500,000,000 4,937,441 12/12/16 161,806 — Japanese Yen RBCCM Sell 500,000,000 4,939,564 12/12/16 163,929 — Total Forward Exchange Contracts $ 903,119 $ — Net unrealized appreciation (depreciation) $ 903,119 a May be comprised of multiple contracts with the same counterparty, currency and settlement date. See Abbreviations on page 23. |5 FRANKLIN GLOBAL TRUST Statement of Investments, October 31, 2016 (unaudited) Franklin Global Listed Infrastructure Fund Shares/ Rights/ Country Units Value Common Stocks and Other Equity Interests 98.8% Airport Services 16.1% Aena SA Spain 10,423 $ 1,530,208 Auckland International Airport Ltd New Zealand 81,528 384,148 Beijing Capital International Airport Co. Ltd China 154,000 161,433 Flughafen Zuerich AG Switzerland 3,890 715,565 Grupo Aeroportuario del Pacifico SAB de CV, ADR. Mexico 8,431 814,687 Grupo Aeroportuario del Sureste SAB de CV, ADR. Mexico 1,130 179,670 Japan Airport Terminal Co. Ltd Japan 13,100 504,014 SATS Ltd Singapore 70,900 246,671 Sydney Airport Australia 62,144 296,026 4,832,422 Construction & Engineering 2.7% Eiffage SA France 4,520 334,595 a Ferrovial SA Spain 7,516 146,230 a Ferrovial SA, rts., 11/14/16 Spain 7,516 3,218 Vinci SA France 4,680 338,939 822,982 Electric Utilities 26.3% a Adani Transmissions Ltd India 234,791 160,330 American Electric Power Co. Inc United States 8,290 537,524 CLP Holdings Ltd Hong Kong 20,000 203,464 Duke Energy Corp United States 1,710 136,834 Edison International United States 5,570 409,284 Emera Inc Canada 14,400 502,055 Enel SpA Italy 215,947 929,174 Exelon Corp United States 15,070 513,435 Great Plains Energy Inc United States 8,700 247,428 Iberdrola SA Spain 129,853 884,988 NextEra Energy Inc United States 12,400 1,587,200 PG&E Corp United States 17,580 1,092,069 The Southern Co United States 10,610 547,158 Xcel Energy Inc United States 3,680 152,904 7,903,847 Gas Utilities 1.5% Atmos Energy Corp United States 6,200 461,218 Highways & Railtracks 14.5% Abertis Infraestructuras SA Spain 28,864 428,507 Atlantia SpA. Italy 39,297 962,327 Groupe Eurotunnel SE France 59,570 557,817 Jiangsu Expressway Co. Ltd., H China 132,000 179,730 Macquarie Atlas Roads Group Australia 44,436 159,600 Qube Logistics Holdings Ltd Australia 105,380 178,821 Transurban Group Australia 239,425 1,892,959 4,359,761 Marine Ports & Services 1.3% COSCO Shipping Ports Ltd China 156,000 154,881 DP World Ltd United Arab Emirates 12,689 227,767 382,648 Quarterly Statement of Investments | See Notes to Statements of Investments. | 6 FRANKLIN GLOBAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Global Listed Infrastructure Fund (continued) Shares/ Rights/ Country Units Value Common Stocks and Other Equity Interests (continued) Multi-Utilities 9.8% Centrica PLC United Kingdom 130,670 $ 342,634 Dominion Resources Inc United States 3,090 232,368 DTE Energy Co United States 5,960 572,220 Engie SA France 7,030 101,356 a innogy SE Germany 5,630 223,553 National Grid PLC. United Kingdom 54,480 710,266 Sempra Energy United States 3,950 423,045 Veolia Environnement France 15,460 337,357 2,942,799 Oil & Gas Storage & Transportation 21.2% a Cheniere Energy Inc United States 11,070 417,339 Cheniere Energy Partners LP Holdings LLC United States 17,170 342,370 Enbridge Energy Partners LP. United States 6,432 158,549 Enbridge Inc Canada 24,144 1,042,236 Energy Transfer Equity LP United States 27,251 406,857 Genesis Energy LP. United States 4,746 165,778 Kinder Morgan Inc United States 29,360 599,825 Pembina Pipeline Corp Canada 10,400 319,422 Spectra Energy Corp United States 17,620 736,692 Targa Resources Corp United States 4,220 185,258 TransCanada Corp Canada 29,307 1,326,269 Ultrapar Participacoes SA, ADR Brazil 7,341 165,906 The Williams Cos. Inc United States 17,520 511,584 6,378,085 Renewable Electricity 2.9% EDP Renovaveis SA Spain 48,830 368,970 NextEra Energy Partners LP United States 6,157 168,394 Pattern Energy Group Inc United States 14,430 322,511 859,875 Water Utilities 2.5% American Water Works Co. Inc United States 4,570 338,363 Beijing Enterprises Water Group Ltd China 198,000 143,733 Cia de Saneamento Basico do Estado de Sao Paulo, ADR Brazil 13,920 146,438 Guangdong Investment Ltd China 92,000 139,026 767,560 Total Common Stocks and Other Equity Interests (Cost $26,947,489) 29,711,197 Other Assets, less Liabilities 1.2% 355,489 Net Assets 100.0% $ 30,066,686 See Abbreviations on page 23. a Non-income producing. |7 FRANKLIN GLOBAL TRUST Statement of Investments, October 31, 2016 (unaudited) Franklin Global Real Estate Fund Country Shares Value Common Stocks 98.9% Diversified Real Estate Activities 10.4% CapitaLand Ltd Singapore 694,224 $ 1,541,999 City Developments Ltd Singapore 172,800 1,054,575 Mitsubishi Estate Co. Ltd Japan 183,854 3,649,031 Mitsui Fudosan Co. Ltd Japan 187,595 4,276,003 New World Development Co. Ltd Hong Kong 1,376,000 1,715,642 Sun Hung Kai Properties Ltd Hong Kong 155,727 2,325,168 Tokyo Tatemono Co. Ltd Japan 82,690 1,053,386 The Wharf Holdings Ltd Hong Kong 93,694 704,307 16,320,111 Diversified REITs 6.8% Activia Properties Inc Japan 170 826,698 a Activia Properties Inc., 144A Japan 47 228,558 Hispania Activos Inmobiliarios SOCIMI SA Spain 90,899 1,119,479 Hulic REIT Inc Japan 470 823,704 Kenedix Office Investment Corp Japan 244 1,372,682 Land Securities Group PLC United Kingdom 145,405 1,778,195 Spirit Realty Capital Inc United States 108,400 1,291,044 United Urban Investment Corp Japan 654 1,103,148 VEREIT Inc United States 221,000 2,077,400 10,620,908 Health Care REITs 6.7% HCP Inc United States 67,454 2,310,299 OMEGA Healthcare Investors Inc United States 21,800 693,894 Physicians Realty Trust. United States 47,600 941,052 Ventas Inc United States 51,409 3,482,960 Welltower Inc United States 43,858 3,005,589 10,433,794 Hotel & Resort REITs 2.7% Hoshino Resorts REIT Inc Japan 124 727,151 Host Hotels & Resorts Inc United States 107,520 1,664,410 Summit Hotel Properties Inc United States 74,900 972,951 Sunstone Hotel Investors Inc United States 65,599 823,923 4,188,435 Hotels, Resorts & Cruise Lines 0.3% Hilton Worldwide Holdings Inc United States 17,200 388,720 Industrial REITs 8.8% Duke Realty Corp United States 78,100 2,042,315 First Industrial Realty Trust Inc United States 52,100 1,375,961 b Frasers Logistics & Industrial Trust Singapore 842,000 584,071 Goodman Group Australia 287,944 1,487,764 Mapletree Logistics Trust Singapore 661,137 491,878 Nippon Prologis REIT Inc Japan 501 1,133,610 PLA Administradora Industrial S de RL de CV Mexico 421,200 699,664 Prologis Inc United States 73,120 3,813,939 Rexford Industrial Realty Inc United States 39,700 836,082 Segro PLC United Kingdom 255,600 1,367,967 13,833,251 Quarterly Statement of Investments | See Notes to Statements of Investments. | 8 FRANKLIN GLOBAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Global Real Estate Fund (continued) Country Shares Value Common Stocks (continued) Office REITs 11.4% Alexandria Real Estate Equities Inc United States 21,384 $ 2,305,409 Boston Properties Inc United States 21,732 2,618,271 Brandywine Realty Trust United States 56,400 874,200 Daiwa Office Investment Corp Japan 35 197,568 a Daiwa Office Investment Corp., 144A Japan 86 485,454 Derwent London PLC United Kingdom 33,068 979,216 Dexus Property Group Australia 181,471 1,234,528 Highwoods Properties Inc United States 33,066 1,641,066 Japan Real Estate Investment Corp Japan 256 1,481,688 Kilroy Realty Corp United States 26,430 1,898,467 Mack-Cali Realty Corp United States 46,200 1,186,416 SL Green Realty Corp United States 17,559 1,724,645 Vornado Realty Trust United States 12,325 1,143,513 17,770,441 Real Estate Development 3.3% Cheung Kong Property Holdings Ltd Hong Kong 427,000 3,163,004 China Overseas Land & Investment Ltd China 150,158 463,699 China Resources Land Ltd China 182,000 453,847 Sino Land Co. Ltd Hong Kong 629,045 1,070,625 5,151,175 Real Estate Operating Companies 7.5% ADO Properties SA Germany 11,110 404,809 a ADO Properties SA, 144A. Germany 27,509 1,002,331 Deutsche Wohnen AG Germany 58,900 1,921,445 Fabege AB Sweden 61,070 1,032,138 First Capital Realty Inc Canada 47,100 750,862 Hemfosa Fastigheter AB Sweden 81,512 767,354 Hufvudstaden AB, A Sweden 65,716 1,017,499 Hysan Development Co. Ltd Hong Kong 229,624 1,059,942 Unite Group PLC United Kingdom 146,656 993,693 Vonovia SE Germany 79,267 2,791,633 11,741,706 Residential REITs 10.5% American Homes 4 Rent, A United States 90,700 1,914,677 Apartment Investment & Management Co., A United States 42,297 1,864,029 AvalonBay Communities Inc United States 19,148 3,277,755 Camden Property Trust United States 16,300 1,327,472 Canadian Apartment Properties REIT Canada 54,800 1,197,493 Education Realty Trust Inc United States 27,600 1,175,484 Equity Lifestyle Properties Inc United States 23,402 1,774,808 Equity Residential United States 28,823 1,779,820 Essex Property Trust Inc United States 3,700 792,133 Invincible Investment Corp Japan 1,356 659,413 UDR Inc United States 18,897 660,828 16,423,912 Retail REITs 24.7% Equity One Inc United States 45,900 1,308,150 Federal Realty Investment Trust United States 6,140 891,712 General Growth Properties Inc United States 49,216 1,227,939 Hammerson PLC United Kingdom 186,843 1,260,268 Kimco Realty Corp United States 69,351 1,845,430 |9 FRANKLIN GLOBAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Global Real Estate Fund (continued) Country Shares Value Common Stocks (continued) Retail REITs (continued) Klepierre France 53,118 $ 2,172,735 Link REIT Hong Kong 310,966 2,217,276 The Macerich Co United States 8,793 622,368 National Retail Properties Inc United States 24,300 1,108,566 Realty Income Corp United States 41,024 2,430,262 Regency Centers Corp United States 28,981 2,088,661 Scentre Group Australia 896,558 2,872,213 Simon Property Group Inc United States 42,910 7,979,544 Smart Real Estate Investment Trust Canada 34,000 847,624 Unibail-Rodamco SE France 15,716 3,743,395 Vicinity Centres Australia 773,444 1,689,145 Washington Prime Group Inc United States 62,000 650,380 Weingarten Realty Investors United States 39,860 1,443,331 Westfield Corp Australia 334,813 2,267,506 38,666,505 Specialized REITs 5.8% Coresite Realty Corp United States 14,131 1,042,020 CubeSmart United States 45,747 1,192,624 CyrusOne Inc United States 20,700 923,427 Digital Realty Trust Inc United States 24,927 2,328,930 Extra Space Storage Inc United States 9,971 729,379 Public Storage United States 13,288 2,839,911 9,056,291 Total Common Stocks (Cost $118,958,803) 154,595,249 Other Assets, less Liabilities 1.1% 1,784,305 Net Assets 100.0% $ 156,379,554 See Abbreviations on page 23. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At October 31, 2016, the aggregate value of these securities was $1,716,343, representing 1.1% of net assets. b Non-income producing. |10 FRANKLIN GLOBAL TRUST Statement of Investments, October 31, 2016 (unaudited) Franklin International Growth Fund Country Shares Value Common Stocks 97.1% Aerospace & Defense 3.0% MTU Aero Engines AG Germany 112,000 $ 11,688,831 Auto Components 3.2% Delphi Automotive PLC United Kingdom 190,000 12,363,300 Banks 3.7% a,b Irish Bank Resolution Corp. Ltd Ireland 11,500 — a KBC Groep NV Belgium 235,000 14,318,680 14,318,680 Biotechnology 4.9% a Alkermes PLC United States 230,000 11,594,300 CSL Ltd Australia 100,000 7,648,308 19,242,608 Capital Markets 5.6% Azimut Holding SpA Italy 780,000 12,517,162 CI Financial Corp Canada 520,000 9,564,822 22,081,984 Chemicals 8.3% Koninklijke DSM NV Netherlands 160,000 10,288,054 Symrise AG. Germany 140,000 9,605,975 Umicore SA. Belgium 210,000 12,767,755 32,661,784 Diversified Consumer Services 2.6% a TAL Education Group, ADR. China 125,500 10,220,720 Diversified Financial Services 1.9% a Deutsche Boerse AG Germany 95,000 7,391,136 Energy Equipment & Services 2.4% Amec Foster Wheeler PLC United Kingdom 1,700,000 9,306,477 Health Care Equipment & Supplies 4.8% Cochlear Ltd Australia 80,000 7,789,693 GN Store Nord A/S Denmark 550,000 11,153,256 18,942,949 Household Products 2.5% Reckitt Benckiser Group PLC United Kingdom 108,000 9,668,385 Internet & Direct Marketing Retail 5.1% Start Today Co. Ltd Japan 550,000 9,670,560 a Vipshop Holdings Ltd., ADR China 750,000 10,252,500 19,923,060 Internet Software & Services 4.6% a Just Eat PLC United Kingdom 1,350,000 9,287,625 MercadoLibre Inc Argentina 52,000 8,736,520 18,024,145 IT Services 2.8% Worldpay Group PLC United Kingdom 3,100,000 10,807,775 Machinery 4.9% GEA Group AG Germany 200,000 7,732,944 Weir Group PLC. United Kingdom 550,000 11,445,802 19,178,746 Quarterly Statement of Investments | See Notes to Statements of Investments. | 11 FRANKLIN GLOBAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin International Growth Fund (continued) Country Shares Value Common Stocks (continued) Media 2.0% ITV PLC United Kingdom 3,700,000 $ 7,722,550 Multiline Retail 2.9% Dollarama Inc Canada 150,000 11,205,143 Pharmaceuticals 8.2% Hikma Pharmaceuticals PLC United Kingdom 450,000 9,662,216 Roche Holding AG Switzerland 48,000 11,036,992 Santen Pharmaceutical Co. Ltd Japan 770,000 11,262,741 31,961,949 Professional Services 2.7% Experian PLC United Kingdom 550,000 10,590,733 Road & Rail 3.3% DSV AS Denmark 270,000 13,086,369 Software 11.0% a Check Point Software Technologies Ltd Israel 155,000 13,106,800 a Line Corp Japan 200,000 8,209,774 The Sage Group PLC United Kingdom 1,250,000 11,040,302 SAP SE Germany 120,000 10,569,052 42,925,928 Textiles, Apparel & Luxury Goods 2.2% Luxottica Group SpA Italy 170,000 8,462,333 Trading Companies & Distributors 4.5% a Noble Group Ltd Hong Kong 55,000,000 6,562,916 Wolseley PLC United Kingdom 215,000 11,188,302 17,751,218 Total Common Stocks (Cost $366,639,151) 379,526,803 Short Term Investments (Cost $10,466,366) 2.7% Money Market Funds 2.7% a,c Institutional Fiduciary Trust Money Market Portfolio United States 10,466,366 10,466,366 Total Investments (Cost $377,105,517) 99.8% 389,993,169 Other Assets, less Liabilities 0.2% 845,419 Net Assets 100.0% $ 390,838,588 See Abbreviations on page 23. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. c See Note 8 regarding investments in affiliated management investment companies. |12 FRANKLIN GLOBAL TRUST Statement of Investments, October 31, 2016 (unaudited) Franklin International Small Cap Growth Fund Country Shares Value Common Stocks 99.3% Air Freight & Logistics 4.6% Panalpina Welttransport Holding AG Switzerland 442,230 $ 57,435,370 Beverages 2.6% C&C Group PLC Ireland 8,596,730 33,026,703 Building Products 3.1% Uponor OYJ Finland 2,270,213 38,624,440 Capital Markets 7.2% ARA Asset Management Ltd Singapore 46,734,622 47,031,931 a Fairfax India Holdings Corp Canada 3,810,600 42,869,250 89,901,181 Commercial Services & Supplies 7.7% Elis SA France 2,564,960 42,625,586 ISS A/S Denmark 742,100 29,177,555 a Serco Group PLC United Kingdom 15,021,756 25,229,545 97,032,686 Construction & Engineering 1.7% b Morgan Sindall Group PLC United Kingdom 2,498,900 21,979,118 Distributors 2.6% b Headlam Group PLC United Kingdom 5,372,888 32,359,925 Diversified Financial Services 4.4% Kennedy Wilson Europe Real Estate PLC United Kingdom 4,456,500 55,372,555 Electrical Equipment 1.4% Prysmian SpA Italy 734,026 18,265,302 Energy Equipment & Services 3.4% Amec Foster Wheeler PLC. United Kingdom 7,809,162 42,750,465 Food & Staples Retailing 2.9% Sligro Food Group NV Netherlands 570,674 20,433,179 Total Produce PLC Ireland 8,347,700 15,943,364 36,376,543 Hotels, Restaurants & Leisure 2.9% a Dalata Hotel Group PLC Ireland 8,042,958 36,019,680 Insurance 13.3% a Arch Capital Group Ltd United States 567,507 44,248,521 Euler Hermes Group France 329,241 28,567,989 Fairfax Financial Holdings Ltd Canada 87,000 44,542,314 RenaissanceRe Holdings Ltd United States 394,700 49,057,263 166,416,087 Leisure Products 2.5% Beneteau S.A France 2,721,600 31,456,946 Machinery 7.3% Valmet OYJ Finland 802,740 11,921,656 Vesuvius PLC. United Kingdom 11,877,930 52,999,638 Zardoya Otis SA Spain 3,149,108 26,581,396 91,502,690 Marine 5.2% b Clarkson PLC United Kingdom 1,929,420 46,057,038 a,b Diana Shipping Inc Greece 7,909,500 19,773,750 65,830,788 Quarterly Statement of Investments | See Notes to Statements of Investments. | 13 FRANKLIN GLOBAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin International Small Cap Growth Fund (continued) Country Shares Value Common Stocks (continued) Media 2.3% ASATSU-DK Inc Japan 1,019,800 $ 28,345,335 Metals & Mining 2.0% Straits Trading Co. Ltd Singapore 17,186,300 25,078,668 Professional Services 4.3% PageGroup PLC United Kingdom 9,307,501 41,370,803 SThree PLC United Kingdom 4,521,460 13,228,519 54,599,322 Real Estate Investment Trusts (REITs) 10.8% Green REIT PLC Ireland 33,328,081 49,752,294 b Irish Residential Properties REIT PLC Ireland 31,125,000 40,143,119 b Lar Espana Real Estate Socimi SA Spain 6,357,210 45,705,845 135,601,258 Real Estate Management & Development 2.2% Countrywide PLC United Kingdom 5,111,880 11,276,389 Hang Lung Group Ltd Hong Kong 4,262,100 16,349,046 27,625,435 Specialty Retail 1.2% a,b Carpetright PLC United Kingdom 6,064,925 14,626,024 Trading Companies & Distributors 3.7% Grafton Group PLC, units consisting of A shares and C shares United Kingdom 7,597,932 46,253,912 Total Common Stocks (Cost $1,358,759,686) 1,246,480,433 Other Assets, less Liabilities 0.7% 8,214,662 Net Assets 100.0% $ 1,254,695,095 See Abbreviations on page 23. a Non-income producing. b See Note 7 regarding holdings of 5% voting securities. |14 FRANKLIN GLOBAL TRUST Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Global Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of five separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Fundsadministrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. Certain derivative financial instruments trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. |15 FRANKLIN GLOBAL TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 2. FINANCIAL INSTRUMENT VALUATION (continued) Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain or all Funds invested in derivative financial instruments in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. Certain or all Funds attempt to reduce their exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Funds include failure of the Funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund, if any, is |16 FRANKLIN GLOBAL TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) held in segregated accounts with the Fund’s custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds’ investment objectives. To the extent that the amounts due to the Fund from its counterparties are not subject to collateralization or are not fully collateralized, the Fund bears the risk of loss from counterparty non-performance. Certain or all Funds entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. The following funds have invested in derivatives during the period. Franklin Emerging Market Debt Opportunities Fund - Forwards 4. INCOME TAXES At October 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Franklin Franklin Emerging Market Global Listed Global Debt Opportunities Infrastructure Real Estate Fund Fund Fund Cost of investments $ 533,731,726 $ 27,549,008 $ 129,349,750 Unrealized appreciation $ 44,494,042 $ 3,539,578 $ 37,678,263 Unrealized depreciation (94,347,442 ) (1,377,389 ) (12,432,764 ) Net unrealized appreciation (depreciation) $ (49,853,400 ) $ 2,162,189 $ 25,245,499 Franklin Franklin International International Small Cap Growth Fund Growth Fund Cost of investments $ 379,501,168 $ 1,367,720,745 Unrealized appreciation $ 62,867,172 $ 138,750,613 Unrealized depreciation. (52,375,171 ) (259,990,925 ) Net unrealized appreciation (depreciation) $ 10,492,001 $ (121,240,312 ) 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. Certain or all Funds invest a large percentage of their total assets in Real Estate Investment Trust securities. Such concentration may subject the Funds to special risks associated with real estate securities. These securities may be more sensitive to economic or regulatory developments due to a variety of factors such as local, regional, national and global economic conditions, interest rates and tax considerations. |17 FRANKLIN GLOBAL TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 6. RESTRICTED SECURITIES At October 31, 2016, certain or all Funds held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Principal Amount*/ Acquisition Units Issuer Dates Cost Value Franklin Emerging Market Debt Opportunities Fund 11,156,250 Development Bank of South Africa Ltd. (Government of Angola), Tranche 2, senior note, FRN, 7.175%, 12/20/23 12/16/13 $ 11,156,250 $ 10,507,203 10,500,000 Development Bank of South Africa Ltd. (Government of Angola), Tranche 3B, senior note, FRN, 7.175%, 12/20/23 6/06/14 10,500,000 9,889,133 9,300,000 Ethiopian Railway Corp. (Republic of Ethiopia), FRN, 4.865%, 8/02/21 8/04/14 - 1/15/16 8,751,116 8,540,452 4,424,861 Global Distressed Alpha Fund III LP 10/11/12 - 1/22/16 4,600,000 711,571 284,952,953 JPY Government of Iraq, Tranche A3, Sumitomo Corp. Loan, FRN, 0.563%, 1/01/28. 10/16/07 - 1/06/11 1,694,721 1,643,215 498,684,928 JPY Merrill Lynch & Co. Inc. (Government of Iraq), FRN, 0.563%, 1/01/28 7/19/07 - 1/06/11 2,857,733 2,875,726 4,250,000 DEM NK Debt Corp., 144A, zero cpn., 3/12/20 6/19/07 - 10/14/08 723,263 — 18,000,000 DEM NK Debt Corp., Reg S, zero cpn., 3/12/20 1/25/11 - 6/06/11 2,023,663 — 2,000,000 CHF NK Debt Corp., Reg S, zero cpn., 3/12/20 6/17/11 388,830 — 17,000,000 Societe des Hydrocarbures du Tchad, Tranche 4, FRN, 7.626%, 12/30/22 10/03/16 16,515,500 16,515,500 Total Restricted Securities (Value is 9.9% of Net Assets) $ 59,211,076 $ 50,682,800 *In U.S. dollars unless otherwise indicated. 7. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. During the period ended October 31, 2016, certain or all Funds held investments in “affiliated companies” as follows: Number of Number of Shares Held Shares Value at at Beginning Gross Gross Held at End End of Investment Realized Name of Issuer of Period Additions Reductions of Period Period Income Gain (Loss) Franklin International Small Cap Growth Fund Non-Controlled Affiliates Aderans Co. Ltd 3,568,500 — (3,568,500 ) — $ — $ — $ (25,596,842) Carpetright PLC 6,064,925 — — 6,064,925 14,626,024 — — Clarkson PLC. 1,929,420 — — 1,929,420 46,057,038 566,098 — Diana Shipping Inc 7,909,500 — — 7,909,500 19,773,750 — — Headlam Group PLC. 5,372,888 — — 5,372,888 32,359,925 — — Irish Residential Properties REIT PLC 31,125,000 — — 31,125,000 40,143,119 — — Lar Espana Real Estate Socimi SA 4,593,500 2,271,510 a (507,800 ) 6,357,210 45,705,845 — (3,036,675) Lar Espana Real Estate Socimi SA (interim line) 2,271,510 — (2,271,510 ) b — Morgan Sindall Group PLC 2,498,900 — — 2,498,900 21,979,118 396,764 — Total Affiliated Securities (Value is 17.6% of Net Assets) $ 220,644,819 $ 962,862 $ (28,633,517) a Gross addition was the result of a corporate action. b Gross reduction was the result of a corporate action. |18 FRANKLIN GLOBAL TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 8. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES Certain or all Funds invest in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended October 31, 2016, certain or all Funds held investments in affiliated management investment companies as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin Emerging Market Debt Opportunities Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 20,493,180 54,118,628 (74,611,808 ) - $ - $ - $ - -% Franklin International Growth Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 5,411,318 31,976,966 (26,921,918 ) 10,466,366 $ 10,466,366 $— $— 0.1 % 9. INVESTMENTS IN ALTERNATIVE STRATEGIES (FT) LTD. (FT SUBSIDIARY) Franklin Emerging Market Debt Opportunities Fund invests in certain financial instruments, warrants or commodities through its investment in the FT Subsidiary. The FT Subsidiary is a Cayman Islands exempted company, is a wholly-owned subsidiary of the Fund, and is able to invest in certain financial instruments consistent with the investment objective of the Fund. At October 31, 2016, the FT Subsidiary’s investments as well as any other assets and liabilities of the FT Subsidiary are reflected in the Fund’s Consolidated Statement of Investments. At October 31, 2016, the net assets of the FT Subsidiary were $9,344,657 representing 1.8% of the Fund’s consolidated net assets. The Fund’s investment in the FT Subsidiary is limited to 25% of consolidated assets. 10. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. |19 FRANKLIN GLOBAL TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 10. FAIR VALUE MEASUREMENTS (continued) A summary of inputs used as of October 31, 2016, in valuing the Funds’ assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Emerging Market Debt Opportunities Fund Assets: Investments in Securities: Warrants $ — $ 7,350,352 $ — $ 7,350,352 Quasi-Sovereign and Corporate Bonds — 159,671,931 9,310,485 168,982,416 Loan Participations and Assignments — 32,701,625 49,971,229 a 82,672,854 Foreign Government and Agency Securities — 224,161,133 — 224,161,133 Common Stocks — — — a — Private Limited Partnership Fund. — — 711,571 711,571 Total Investments in Securities $ — $ 423,885,041 $ 59,993,285 $ 483,878,326 Other Financial Instruments: Forward Exchange Contracts $ — $ 903,119 $ — $ 903,119 Franklin Global Listed Infrastructure Fund Assets: Investments in Securities: Equity Investments b $ 29,711,197 $ — $ — $ 29,711,197 Franklin Global Real Estate Fund Assets: Investments in Securities: Equity Investments b $ 154,595,249 $ — $ — $ 154,595,249 Franklin International Growth Fund Assets: Investments in Securities: Equity Investments b $ 379,526,803 $ — $ — a $ 379,526,803 Short Term Investments 10,466,366 — — 10,466,366 Total Investments in Securities $ 389,993,169 $ — $ — $ 389,993,169 Franklin International Small Cap Growth Fund Assets: Investments in Securities: Equity Investments b $ 1,246,480,433 $ — $ — $ 1,246,480,433 a Includes securities determined to have no value at October 31, 2016. b For detailed categories, see the accompanying Statement of Investments. |20 FRANKLIN GLOBAL TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. The reconciliation of assets for the three months ended October 31, 2016, is as follows: Net Change in Unrealized Appreciation Balance at Transfers Net Unrealized (Depreciation) on Beginning of Into (Out of) Cost Basis Net Realized Appreciation Balance at End of Assets Held at Period Period Purchases Sales Level 3 Adjustments a Gain (Loss) (Depreciation) Period End Franklin Emerging Market Debt Opportunities Fund Assets: Investments in Securities: Quasi-Sovereign and Corporate Bonds $ 9,013,227 $ - $ - $ - $ - $ - $ 297,258 $ 9,310,485 $ 297,258 Loan Participations and Assignments 33,026,695 b 16,515,500 – – 125,656 – 303,378 49,971,229 b 303,378 Private Limited Partnership Fund 568,829 – 142,742 711,571 142,742 Total Investments in Securities. $ 42,608,751 $ 16,515,500 $ - $ - $ 125,656 $ - $ 743,378 $ 59,993,285 $ 743,378 a May include accretion, amortization, partnership adjustments, and/or other cost basis adjustments b Includes securities determined to have no value. Significant unobservable valuation inputs developed by the VC for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of October 31, 2016, are as follows: Fair Value at Amount/ Impact to Fair Value if Description End of Period Valuation Technique Unobservable Inputs Range Input Increases a Assets: Investments in Securities: Quasi-Sovereign Probability Weighted and Corporate Discounted Cash Bonds $ 9,309,119 Flow Model b Free Cash Flow $ 0.0-$15.8 (mil) Increase c Discount rate 3.8 % Decrease Time to settlement 12 months Increase d Discount for lack of Market Comparables marketability 30 % Decrease c Loan Participations Weighted average of and Assignments . 33,455,729 Consensus Pricing offered quotes 57.62-64.33 JPY Increase e Discounted Cash Flow Model Free Cash Flow $39.6 (mil) Increase c |21 FRANKLIN GLOBAL TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Fair Value at Amount/ Impact to Fair Value if Description End of Period Valuation Technique Unobservable Inputs Range Input Increases a Discount rate 8.2%-10.7% Decrease Probability Weighted Private Limited Discounted Cash Partnership Fund . 711,571 Flow Model Free Cash Flow f $ 0.0-$14.0 (mil) Increase c Cost of Equity Capital 20 % Decrease e Discount for lack of Market Comparables marketability 50 % Decrease e All Other Investments g 16,516,866 h Total $ a Represents the directional change in the fair value of the Level 3 financial instruments that would result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in the input would have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated. b As noted in the Consolidated Statement of Investments, this security represents Ghanaian court claims filed against the National Investment Bank of Ghana. The valuation of these claims is based on principal plus 11% simple interest commencing on default date, and is adjusted for several probability weighted outcomes arising from the legal proceedings. Considerations include the receipt and form of payment and related timing. There is uncertainty due to the risk of adverse litigation, political and economic conditions, and timing of the payment. Actual results could differ from management’s estimates and these differences could be material. c Represents a significant impact to fair value and net assets. d Impact to fair value takes into consideration accrual of interest as indicated above. e Represents a significant impact to fair value but not net assets. f Includes probability assumptions for various outcomes from ongoing legal proceedings. g Includes financial instruments with values derived using prior transaction prices or third party pricing information without adjustment for which such inputs are unobservable. May also include fair value of immaterial financial instruments developed using various valuation techniques and unobservable inputs. h Includes securities determined to have no value at October 31, 2016. 11. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. |22 FRANKLIN GLOBAL TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Abbreviations Counterparty Currency Selected Portfolio CITI Citibank N.A. BRL Brazilian Real ADR American Depositary Receipt MSCO Morgan Stanley CHF Swiss Franc FRN Floating Rate Note RBCCM Royal Bank of Canada COP Colombian Peso GDR Global Depositary Receipt DEM Deutsche Mark PTN Pass-through Note EUR Euro REIT Real Estate Investment Trust GHS Ghanaian Cedi INR Indian Rupee JPY Japanese Yen KES Kenyan Shilling MXN Mexican Peso PEN Peruvian Nuevo Sol RUB Russian Ruble TRY Turkish Lira UGX Ugandan Shilling UYU Uruguayan Peso ZAR South African Rand For additional information on the Funds’ significant accounting policies, please refer to the Funds’ most recent semiannual or annual shareholder report. |23 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls.
